Exhibit 10.41
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Aruba / ScanSource Distribution Agreement
Amendment 2
This Amendment 2 is made and entered into as of May 27, 2009 by and between
ScanSource, Inc. (“ScanSource”) and Aruba Networks, Inc. (“Aruba”), and amends
the Distribution Agreement, between ScanSource and Aruba, dated June 4, 2007
(the “Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Agreement.
RECITALS
     A. Aruba and ScanSource desire to amend the Agreement to modify the
discounting structure and make certain other changes.
     B. In accordance with Section 8.12 of the Agreement, any term of the
Agreement may be amended only with the written consent of both parties.
     The parties hereby agree as follows:

1.   Section 4.4 is hereby amended and restated as follows:

4.4 Condition Precedent to Returns. As a condition precedent to returning
Products, ScanSource shall request and Supplier shall issue a Return Material
Authorization Number (RMA), provided, however, that in the event such RMA is not
issued within 15 days of the request, ScanSource shall have the right to return
any units of the Product(s) to Supplier without an RMA where such right would
have existed under this Article IV, and Supplier shall be obligated to accept
such return.

2.   Section 5.2 is hereby amended and restated as follows:

5.2 Payment. Except as otherwise set forth in this Agreement, any undisputed sum
due to Supplier pursuant to this Agreement shall be payable net [***] ([***])
days after the shipping date. If agreed upon by both parties ScanSource may pay
any invoice within [***] ([***]) days for a [***] percent ([***]%) discount.
ScanSource must send all early payment requests in advance to
dl-credit&collections@arubanetworks.com for review and approval by Supplier.
Supplier shall invoice ScanSource no earlier than the applicable shipping date
for the Products covered by such invoice. In the event Products are shipped from
outside the United States directly to ScanSource, ScanSource shall not be
invoiced prior to the Products being placed on a common carrier within the
United States for final delivery to ScanSource. The due date for payment shall
be extended during any time the parties have a bona fide dispute concerning such
payment.

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-1-



--------------------------------------------------------------------------------



 



3.   Section 5.8(b) is hereby amended and restated as follows:

5.8(b) Programs and Development Funds. Supplier shall provide ScanSource with
marketing development funds (“MDF”) equal to [***] percent ([***]%) of Products
sold to Customers by ScanSource. Such funds shall be used in connection with
marketing programs to be mutually agreed upon by Supplier and ScanSource. All
MDF funds must be used within twelve (12) months of the date they are accrued.
ScanSource shall invoice Supplier for all marketing development and launch funds
due ScanSource hereunder, and such invoices shall be due and payable within
[***] ([***]) days after receipt or, at ScanSource’s option, ScanSource may
deduct such amounts from amounts due Supplier. No more than [***] ([***])
percent of MDF may be used for Distributor training, and only as mutually
agreed. Continued provision of marketing development funds, the level of such
funds, and structure of the associated program(s) shall be at Supplier’s sole
discretion.

4.   Exhibit A is hereby amended and restated as follows:

EXHIBIT A
PRODUCT AND PRICE LIST
[***]

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-2-



--------------------------------------------------------------------------------



 



5.   Exhibit B is hereby deleted.   6.   This Amendment may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.   7.   Except as provided herein,
all other terms and conditions of the Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, Aruba and ScanSource have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.

              SCANSOURCE, INC.   ARUBA NETWORKS, INC.
 
           
By:
  /s/ Bruce Meyer   By:   /s/ Alexa King
 
           
 
           
Print Name:
  Bruce Meyer   Print Name:   Alexa King
 
           
 
           
Title:
  VP Merchandising   Title:   General Counsel
 
           
 
           
Date:
  5/27/09   Date:   May 29, 2009
 
           

-3-